Citation Nr: 1514172	
Decision Date: 04/02/15    Archive Date: 04/09/15

DOCKET NO.  11-29 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) for service-connected pseudofolliculitis in excess of 10 percent from June 17, 2002 to August 29, 2002, and in excess of 30 percent from August 30, 2002, forward.

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected status post left inguinal herniorrhaphy.

3.  Entitlement to service connection for osteoarthritis, degenerative joint disease, and arthrosis of the right shoulder (a right shoulder disability).

4.  Entitlement to service connection for osteoarthritis, degenerative joint disease, and arthrosis of the left shoulder (a left shoulder disability).


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from April 1974 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2002, July 2009, and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a January 2004 decision, the Board remanded the appeals for increased ratings for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2011 substantive appeal, the Veteran requested a Board hearing in Washington, DC (Central Office hearing).  In an April 2014 correspondence, the Veteran requested a Board hearing at the local VA office (Travel Board hearing).  Subsequently, in an August 2014 response, the Veteran withdrew the request for a Board hearing; therefore, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



FINDINGS OF FACT

1.  In a written and signed statement received in February 2005, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals seeking increased ratings for service-connected pseudofolliculitis and status post left inguinal herniorrhaphy.

2.  The Veteran has current right and left shoulder disabilities, diagnosed as osteoarthritis, degenerative joint disease, and arthrosis.

3.  The Veteran did not sustain an injury or disease of the right or left shoulder in service.

4.  Symptoms of bilateral shoulder arthritis were not chronic in service and were not continuous after service separation.

5.  Bilateral shoulder arthritis did not manifest to a compensable degree within one year of separation from service.

6.  Bilateral shoulder arthritis is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran regarding the issues of increased ratings for service-connected pseudofolliculitis and status post left inguinal herniorrhaphy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The criteria for service connection for a left and right shoulder disability are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Historically, in a January 2004 decision, the Board remanded the appeals for increased ratings for additional development.  Subsequent to the Board Remand, in a January 2005 rating decision, staged increased ratings for service-connected pseudofolliculitis were granted.  Thereafter, in January 2005, the RO sent the Veteran a Supplemental Statement of the Case regarding the increased rating claims for pseudofolliculitis and status post left inguinal herniorrhaphy.  

In a written and signed statement received in February 2005 (after the January 2005 rating decision and Supplemental Statement of the Case), the Veteran withdrew from consideration the appeals of increased ratings for service-connected pseudofolliculitis and status post left inguinal herniorrhaphy.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals, and they are dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014). 

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Concerning the appeals for service connection for a right and left shoulder disability, in timely letters dated in March 2009 and August 2010, respectively, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection for right and left shoulder disabilities, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The March 2009 and August 2010 letters also included provisions for disability ratings and for the effective date of the claims.

With regard to the duty to assist pertaining to the appeals of service connection for a right and left shoulder disability, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the electronic file include the Veteran's service treatment records, post-service VA treatment records, and the Veteran's statements.  In this regard, in an April 2013 Statement of Accredited Representative, the Veteran contended that he was treated for right and left shoulder conditions in service; however, neither the Veteran nor the representative has argued, nor does the evidence suggest, that there are missing service treatment records or that the service treatment records of record are incomplete.  Therefore, the Board concludes VA's duty to assist in obtaining records has been satisfied.  38 C.F.R. § 3.159(c).  

The Veteran has not been provided with a VA examination or medical opinion for the right and left shoulder disability claims.  In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006)

In this case, because the weight of the evidence is against finding any injuries, diseases, or events in service that could serve as a basis for service connection for right or left shoulder disabilities, there is no duty to provide a VA medical examination.  Absent evidence at least suggestive of an in-service event, injury, or disease to which a competent medical opinion could relate the claimed disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the claim for service connection for current right and left shoulder disabilities without being speculative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).  As the Veteran has made no assertions or submitted any evidence contending in-service injuries, onset of symptoms, or evidence of disorder of the right or left shoulder in service, the Board finds that VA's duty to assist the Veteran in obtaining additional evidence to support a nexus has not been triggered.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim"); Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that, where the evidence has failed to establish an in-service injury, disease, or event, VA is not obligated to provide a medical examination).  For these reasons, the Board finds that a remand for a VA medical examination or opinion is not warranted.  

As such, VA has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F.3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeals adjudicated herein.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, osteoarthritis, degenerative joint disease, and arthrosis (as arthritis) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for a Right and Left Shoulder Disability

The Veteran generally contends that the current right and left shoulder disabilities are the result of military service.  The Veteran also contends that he was treated for shoulder conditions in service.  See April 2013 Statement of Accredited Representative.  Here, however, the Veteran does not specifically identify any in-service shoulder injuries or the conditions for which he was treated in service.

The Board first finds that the Veteran has a current right and left shoulder disability.  In a July 2010 VA treatment record, the Veteran was diagnosed with bilateral glenohumeral osteoarthrosis and bilateral shoulder degenerative joint disease.  A March 2011 VA treatment record revealed a diagnosis of bilateral shoulder arthrosis.

After review of all the lay and medical evidence of record, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain an injury or disease of the right or left shoulder in service.  The Veteran has not specifically asserted a right or left shoulder injury or disease in service.  Generally, the Veteran has contended that the shoulders were treated in service.  

Inconsistent with the contention that he was treated in service for the shoulders, the service treatment records do not include any complaints, findings, diagnosis, treatment, or even symptoms of an injury or disorder related to the right or left shoulder, and include affirmative denial at service separation of having had a shoulder disorder during service.  The separation report of medical examination from February 1977 reveals a normal clinical evaluation of the upper extremities.  The Veteran signed an additional statement in April 1977 (upon discharge from active service) indicating that there had been no change in his medical condition since the previous examination (in February 1977).  

While service treatment records do reflect that the Veteran sought treatment for discomfort/pain in the groin, stomach pain, urethral discharge suspected to be venereal disease, gonorrhea on multiple occasions, suspected abdominal strain, hernia symptoms and repair, back pain assessed as probable muscle strain and placement on profile, rash under chin with shaving with no shaving profile, he did not seek treatment for any shoulder condition or complain of any right or left shoulder symptoms.  The complaints and symptoms for which the Veteran did seek treatment or report to medical professionals during service included back (orthopedic, joint) pain, and other pain or discomfort, which suggests it is highly likely that, if the Veteran experienced similar shoulder joint pain or discomfort, he would also report that symptom and/or seek treatment.  See Kahana v. Shinseki, 
24 Vet. App. 428, 438 (2011) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803 (7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  In this regard, as mentioned above, neither the Veteran nor the representative has argued, and does the evidence suggest, that the service treatment records associated with the electronic file are incomplete.  As the records are complete, and reports of shoulder symptoms, findings, or treatment are not recorded in the service treatment records, this is additional evidence -- in addition to the Veteran's contemporaneous affirmative denial and clinical examination finding no shoulder disorder -- tending to show that a shoulder disorder and claimed treatment during service did not occur. 

Similarly, the Board finds that the weight of the evidence is against finding that symptoms of bilateral shoulder arthritis were "chronic" in service.  As discussed above, contemporaneous service treatment records do not include any complaints, treatment, or symptoms of an injury or disorder related to the shoulders.  The separation report of medical examination from February 1977 reveals a normal clinical evaluation of the upper extremities, and the Veteran has not asserted that symptoms of bilateral shoulder arthritis began in service.  

The Board next finds that the weight of the evidence is against finding that symptoms of bilateral shoulder arthritis were "continuous" after service separation.  The Veteran has not asserted that right and left shoulder arthritis (or any symptoms of arthritis) have been present since service separation in April 1977.  Although post-service treatment records do not confirm the onset of bilateral shoulder problems, in statements made to VA health care providers, the Veteran reported that the bilateral shoulder problems arose, at the earliest, in the 1990s.

Also in this context, the Board finds that bilateral shoulder arthritis did not manifest to a compensable degree within one year of separation from service.  As discussed above, the earliest onset of bilateral shoulder arthritis has been estimated to be in the 1990s, more than a decade after service separation in April 1977.

As the evidence shows no chronic symptoms of bilateral shoulder arthritis in service, continuous symptoms of bilateral shoulder arthritis after service separation, or manifestation of bilateral shoulder arthritis to a compensable degree within one year of service separation, the criteria for service connection for bilateral shoulder arthritis on a presumptive basis are not met. 38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Regarding the theory of direct service connection, the Board finds that bilateral shoulder arthritis is not related to an in-service injury or disease because the weight of the evidence demonstrates no in-service injury or disease or even event to which diabetes could be related.  See Bardwell, 24 Vet. App. at 40.  Post-service treatment records do not include any medical opinions regarding a connection between the current bilateral shoulder arthritis and service.  The Veteran has not indicated that the bilateral shoulder arthritis is or may be related to service in any way other than the contention that the shoulders were treated in service (which the evidence does not support, as discussed above).

While the Veteran is competent to relate symptoms of bilateral shoulder arthritis that he has experienced at any time, he is not competent to opine on whether there is a link between the current bilateral shoulder arthritis and active service because such a conclusion in this case regarding causation requires specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system (shoulder joint), knowledge of the various risk factors and causes of arthritis, specific clinical testing for arthritis that indicate onset, and knowledge of the incubation period or ranges of such disorders that the Veteran is not shown to possess.  Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (holding that rheumatic fever is not a disorder capable of lay diagnosis); Kahana, 24 Vet. App. at 438 (holding that ACL injury is "medically complex" so it was a Colvin violation for the Board to expect some documentation of ACL tear injury in the service treatment records).

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship (causation) between the Veteran's current bilateral shoulder arthritis and active duty service, including no credible evidence of chronic symptoms of bilateral shoulder arthritis in service, of bilateral shoulder arthritis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of bilateral shoulder arthritis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for a right and left shoulder disability, both on a direct basis, and presumptively as a chronic disease (for arthritis), and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal of an increased disability rating for service-connected pseudofolliculitis, in excess of 10 percent from June 17, 2002 to August 29, 2002, and in excess of 30 percent from August 30, 2002, forward, having been withdrawn, is dismissed.

The appeal of an increased (compensable) disability rating for service-connected status post left inguinal herniorrhaphy, having been withdrawn, is dismissed.

Service connection for osteoarthritis, degenerative joint disease, and arthrosis of the right shoulder is denied.

Service connection for osteoarthritis, degenerative joint disease, and arthrosis of the left shoulder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


